Citation Nr: 0017408	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center, Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  He served with an artillery unit in the 
Republic of South Vietnam and received the Combat Action 
Ribbon.  He has reported his principal duty in Vietnam was as 
a radio operator for a forward observer. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO).  Initially, the Board must note that the 
veteran's claim of entitlement to service connection for 
hearing loss was previously denied by the RO in February 
1987.  The veteran was notified of this determination that 
month.  A timely notice of disagreement to this determination 
was not received from the veteran.  Nevertheless, it appears 
that the RO has determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  The Board will not 
dispute this determination.  Accordingly, the Board will 
adjudicate the claim of entitlement to service connection for 
bilateral hearing loss on a de novo basis. 


FINDINGS OF FACT

1.  No medical evidence has been submitted that tends to link 
the veteran's current alleged hearing loss or tinnitus to his 
active service.  Further, the claims of entitlement to 
service connection for hearing loss and tinnitus are not 
plausible or capable of substantiation.  

2.  The medical evidence of record does not demonstrate that 
the veteran's PTSD causes occasional decreases in work 
efficiency, intermittent periods of inability to perform 
occupational tasks, or depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  




CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of service medical records reveals no reference to 
tinnitus, hearing loss or any form of psychiatric disorder.  
At the veteran's discharge evaluation in September 1969, a 
hearing test revealed a "15/15" for both ears.  
Consequently, hearing results at service separation were 
considered "normal."  Smith v. Derwinski, 2 Vet. App. 137, 
138 and 140 (1992).  Neither the veteran nor the physician 
who performed the separation evaluation made reference to 
either hearing loss or tinnitus.  

Following his discharge from active service the veteran made 
no reference to hearing loss, tinnitus or a psychiatric 
disability.  The veteran filed his initial claim for VA 
compensation in December 1986, more than 15 years after his 
discharge from active service.  He made no reference to 
tinnitus or a psychiatric disorder.  In an air conduction 
audiological evaluation held in March 7, 1987, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
65
60
LEFT
15
20
35
45
55

Speech audiometric testing was 100 percent for the right ear 
and 96 percent for the left ear.  Additional audiological 
evaluations performed that month indicated hearing that was 
better than the test results cited above.  A physician 
recorded a history in March 1987 that the veteran had noticed 
a gradual hearing loss over "a number of years."  Since 
discharge from service the veteran reportedly had been in 
"fairly noisy occupations."  There was a history of 
exposure to firearms, power saws and heavy equipment.  The 
physician stated that he advised the veteran that his hearing 
loss was "likely" due to noise exposure; however, the 
physician's statement does not attribute the hearing loss to 
noise exposure in service as opposed to noise exposure post 
service.

Private medical records were obtained.  In May 1987, J. A. 
Marcel, M.D., noted that he had initially evaluated the 
veteran in April 1979 after he had been exposed to noise of 
some type while "working."  No reference was made to the 
veteran's active service.  It was reported that his general 
ear, nose and throat examination at that time was normal.  
Tympanic membranes and the middle ear spaces appeared normal.  
It was indicated that hearing tests obtained at this point 
did indicate a bilateral high frequency hearing loss, greater 
in the right ear than the left.  Neither the VA audiologist 
nor Dr. Marcel indicated that the veteran's hearing loss was 
the result of his active service many years ago.  Further, 
neither the VA audiologist nor Dr. Marcel made reference to 
tinnitus.  

The veteran petitioned to reopen his previously denied claim 
of service connection for hearing loss in February 1998.  At 
this time, the veteran also filed a claim seeking service 
connection for tinnitus.  The veteran noted that he had been 
in the artillery during his service in the United States 
Marine Corps in the Vietnam War.  It was contended that he 
had hearing problems ever since.  He reported that tinnitus 
had been a problem "for years."  At this time, an 
audiometric examination record was presented indicating 
testing for hearing from 1992 through 1997.  This testing did 
not associate the veteran's hearing loss or tinnitus with his 
active service.  

The VA performed additional audiological testing in April 
1998.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
25
60
65
LEFT
-
30
35
50
60

Speech recognition ability was 96 percent in the right ear 
and 94 percent in the left ear.  The examiner stated, in 
pertinent part, that the veteran reported a bilateral, 
progressive, high frequency hearing loss due to noise 
exposure in the military.  It was indicated that the veteran 
reported a constant tinnitus, bilaterally, of uncertain 
onset.  It was noted the best estimate of the veteran's 
organic hearing loss sensitivity was Category I, bilaterally.  
The examiner stated that he had the opportunity to review the 
veteran's claims folder.  He reported that the veteran's 
hearing acuity was within normal limits, bilaterally, based 
on VA criteria at the time of his enlistment and discharge 
from active service.  In the examiner's opinion, it was 
"unlikely the present hearing loss is related to the hearing 
levels documented in his [claims folder]."  It was stated 
that service connection for hearing loss was not indicated.  

The veteran filed his initial claim seeking service 
connection for PTSD in 1998.  At this time, the RO received a 
statement from the veteran's former spouse.  She noted the 
veteran had difficulties with dreams and anger associated 
with his active service.  

In a July 1998 VA psychiatric evaluation, the veteran noted 
his stressors in active service.  Psychiatric evaluation 
revealed no evidence of a thought disorder.  It was indicated 
that the veteran appeared to use alcohol to allow him to 
fulfill his socialization needs.  Feelings of depression 
accompanied by a lack of energy were also noted.  The veteran 
found it difficult to cope with everyday problems and did not 
find daily life interesting or rewarding.  It was reported 
that the veteran had been able to cope reasonably well with 
his PTSD symptoms until recently when his marriage began to 
break-up.  The emotional and financial strain of the breakup 
was considerable and probably the most "potent stressor in 
his life at present."  It was noted the veteran's PTSD did 
not appear to be a major disruptive influence in the 
veteran's life at that time.  The veteran was diagnosed with 
post-traumatic stress disorder with marked depression 
aggravated by his current marital breakup and alcohol abuse.

Outpatient treatment records were obtained by the RO.  
Significantly, these records make little reference to the 
veteran's active service or to PTSD.  They instead focus on 
the veteran's separation and his use of alcohol.  Bad dreams 
were noted.

In his March 1999 substantive appeal, the veteran noted 
difficulties with memory loss, a chronic sleep impairment, 
difficulties dealing with loud noises, panic attacks, 
suspiciousness, paranoia and difficulties dealing with 
people.  He reported he was exposed to loud explosions at 
work.  The veteran's representative prepared written argument 
in October and November 1999.  

II.  Entitlement to Service Connection for 
Bilateral Hearing Loss and Tinnitus.

As noted above, the RO has determined that the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  Insofar as the VA examiner in February 1998 
commented on the origins of the disability, the Board will 
proceed on the premise that this evidence, even if against 
the claim, is sufficient to warrant reopening under the 
nebulous standard set out in Hodge v. West, 155 F. 3rd 1356, 
1363 (Fed. Cir. 1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) in Elkins v. West, 12 Vet. App. 209 
(1999) announced a post-Hodge, three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  Under Elkins, if new and material evidence 
has been presented, immediately upon reopening the claim the 
Board must determine whether (based upon all the evidence of 
record in support of the claim) the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the 
claim is well grounded the Board must then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  If the disorder is a chronic 
disease of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113 (West 1991); 
38 C.F.R. §§ 3.307 and 3.309 (1999).  However, when a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may never less be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(b); Cosman v. Principi, 
3 Vet. App. 503 (1992); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992); and Douglas v. Derwinski, 
2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1999), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CMC Test are 
less than 94 percent.  Nonetheless, as stated by the Court in 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993), if evidence 
should sufficiently demonstrate that a medical relationship 
between the veteran's inservice exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service, and the requirements of 
38 U.S.C.A. § 1110 would be satisfied.

In this case, the threshold question is whether the veteran 
has presented evidence of well-grounded claims.  The Court 
has defined a well-grounded claim as a claim which is 
plausible, that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The United States Court of 
Appeals for the Federal Circuit has affirmed the principle 
that if an appellant fails to submit a well-grounded claim, 
the VA is under no duty to assist in any further development 
of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Third, there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that a VA 
audiological evaluation in March 1987 contains a reference to 
tinnitus in the "comments" section.  This is the only 
notation, apart from merely recorded statements of history, 
which could be considered as a "diagnosis" of tinnitus.  
The Board would first rule that the record does not contain a 
medical diagnosis of tinnitus, and thus fails the first prong 
of the Caluza analysis.   He does manifest a hearing loss 
that would meet the requirements of 38 C.F.R. § 3.385 (1999).  
Thus, he satisfied the first element of Caluza as to this 
disability.  With regard to the second prong of the Caluza 
analysis, the service medical records from the veteran's 
active duty during the Vietnam War fail to note any 
indication of bilateral hearing loss or tinnitus.  The 
February 1998 examiner specifically noted a hearing loss 
disability was not present in service.  No medical examiner 
has indicated tinnitus was present in service and the veteran 
has not expressly claimed that it was.

In light of the veteran's combat experience, the Board has 
conceded his exposure to loud noises during the Vietnam War.  
However, the veteran did not file a claim for hearing loss or 
tinnitus until many years after his discharge from active 
service.  In this case, there is no medical evidence that 
tends to link a post-service hearing loss or tinnitus to his 
active duty.  There is, in fact, lay and medical evidence 
that clearly indicates post service sources of a noise 
induced hearing loss and medical evidence that expressly 
rebuts a link between a current hearing loss disability and 
service.  In light of the lack of medical nexus evidence, the 
third prong of the Caluza analysis, the veteran's claim for 
service connection for hearing loss disability is not well 
grounded.  38 U.S.C.A. §§ 1154; Savage v. Gober, 10 Vet. 
App. 489 (1997); Caluza, 7 Vet. App. at 506.  

While the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceptible 
to a lay party, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  In 
this case, the veteran is not competent to diagnose himself 
with a hearing loss and then associate this condition to 
exposure to loud noises during his service in the Vietnam 
War.  Consequently, with respect to the third prong of the 
Caluza analysis, nexus evidence, there is no competent 
evidence to associate the veteran's hearing loss with his 
active service.  If the active duty service medical records 
do not show the claimed disability, and there is no medical 
evidence to link a current disability with an event or injury 
in service or with a service-connected disability, the claim 
is not well grounded and must be denied.

With respect to tinnitus, the Board concludes this disorder, 
at present a wholly subjective disability, is the type of 
disorder that is susceptible to lay perception and thus can 
be established by lay evidentiary assertions.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Accordingly, the Board could 
concede in the alternative to the above finding of no medical 
diagnosis of tinnitus that the veteran's lay statements have 
satisfied the first prong of Caluza.  Even assuming this is 
so, however, the claim would still fail the third prong of 
Caluza.  The current record does not show that the veteran 
has reported that tinnitus has been manifest continuously 
during or since service.  Thus, the can not satisfy the third 
element of Caluza by lay evidentiary assertions of continuity 
of symptomatology under 38 C.F.R. § 3.303(b) (1999).  Savage, 
supra.  No medical provider has causally linked the disorder 
to service or any incident or event therein.  Therefore, on 
the facts of the case as now of record, the claim for service 
connection for tinnitus is not well grounded.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any obtainable evidence that exists that, if 
true, would make the claims for service connection plausible.  
Accordingly, the Board must deny these claims.

II.  Entitlement to an Increased Evaluation for PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation for PTSD is 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Drosky v. 
Brown, 10 Vet. App. 251, 245 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The VA has a 
duty to assist the veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1999).  That duty includes 
obtaining medical records and medical examinations indicated 
by the facts and circumstances of the individual case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this case, 
the RO has had the veteran evaluated to determine the nature, 
extent and severity of his PTSD.  The RO has also obtained 
pertinent medical records cited by the veteran.  Accordingly, 
the Board finds that it may proceed with the adjudication of 
the veteran's claim at this time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The VA 
Schedule of Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1999) effective 
November 7, 1996, prior to the veteran's application for 
service connection for PTSD.  In this case, the Board finds 
no prejudice to the veteran in adjudicating this claim at 
this time as the RO has clearly evaluated the veteran under 
the new criteria.  As the veteran filed his claim for service 
connection for PTSD in 1998, the Board finds no basis to 
evaluate the veteran's claim under the old criteria.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).

In evaluating the veteran's psychiatric disorder, it must be 
shown that industrial impairment is the result of actual 
manifestations of the service-connected psychiatric disorder, 
rather than the current marital break-up.  

In this case, no health care provider has associated the 
veteran's marital break-up with his PTSD.  As a result, there 
is no basis to associate the stress the veteran experiences 
because of his marital break-up to the service-connected 
disability.  The severity of a psychiatric disability is 
based upon actual symptomatology, as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§ 4.130 (1999).  The law provides that alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991).  Service connection for alcoholism may be established 
on a secondary basis where they are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  In this case, no such evidence exists.    

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the Global Assessment of Functioning (GAF) 
scale in DSM-IV uses a single set of criteria for assessing 
psychological, social, and occupational function in all 
mental disorders.  VA further observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed. Reg. 52,696-52,697 (1996).

The Board finds that the medical opinion presented in July 
1998 is entitled to great probative weight.  The VA physician 
provides a detailed review of the veteran's condition.  Based 
on this review, the Board must find that the veteran does not 
meet the criteria for a 30 percent evaluation for PTSD.  
While it indicated that the veteran's stressors during 
service were severe, it is noted that the veteran's PTSD, at 
present, does not appear to be a major disruptive influence 
on the veteran's life at this time.  The examiner clearly 
indicates that the depression cited is due to his current 
marital break-up.  Alcohol abuse is also noted.  While severe 
depression is noted, the examiner clearly indicates that this 
depression is "fueled to a significant degree by current 
marital problems and a pending divorce."  The examiner (as 
noted below) further clarified how the nonservice connected 
effects of the divorce factor into the veteran's overall 
functioning compared to the effects of his service connected 
PTSD.  This medical opinion is supported by the outpatient 
treatment records, which fail to indicate a significant 
problem associated with the service-connected condition.  
Instead, the outpatient psychiatric treatment records note 
the veteran's difficulties associated with his pending 
divorce.

While the veteran has noted difficulties with memory loss, 
sleep, and paranoia, the Board must find that the veteran is 
not competent to diagnose the nature and extent of his own 
condition.  Espiritu, 2 Vet. App. at 494-5.  In this case, 
there is almost no evidence to support the conclusion that 
the veteran suffers from a decrease in work efficiency, 
depressed mood, anxiety, suspiciousness, panic attacks, a 
chronic sleep impairment, or mild memory loss due to his 
service-connected PTSD.  Instead, the medical evidence of 
record clearly supports the conclusion that the veteran's 
alcoholism and divorce have caused the vast majority of his 
problems.  The outpatient treatment records contain GAF 
scores of 65 to 70.  Such scores indicate some mild symptoms 
(e.g. depressed mood and mild insomnia, or some difficulty in 
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  These scores, which are based primarily upon 
nonservice connected problems and symptoms, would not support 
a higher schedular evaluation.  The medical opinion of July 
1998 is that the GAF as a result of PTSD is 70, and that the 
GAF due to PTSD and the marital problem is 60.  This finding 
provides a further and highly probative basis to conclude 
that the veteran does not warrant an increased evaluation for 
his PTSD.  Accordingly, an increased evaluation is not 
warranted.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126. 

In this case, the Board must find that the most probative 
evidence before the Board supports the conclusion that there 
is no actual variance in the severity of the service 
connected disability during the appeal period and at this 
time.  Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran 
filed his claim to the present supports the conclusion that 
he is not entitled to increased compensation during anytime 
within the appeal period.  In adjudicating his case, the RO 
reviewed all of the evidence during the period and did not 
limit its consideration to only the "current" evidence of 
disability.  Therefore, the Board concludes that the RO 
adjudication of this claim met the substantive concerns 
articulated in Fenderson and that the veteran was properly 
notified of the basis of the determinations by the RO.  There 
is no basis to return this matter to the RO to have them 
reissue a Supplemental Statement of the Case that makes small 
phrasing changes to the characterization of this issue.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding the veteran's service-connected disability.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1) (1999).  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influences 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.  

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

